DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 26-35 in the reply filed on August 11, 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: In paragraph [0001], applicant should update the status of parent application 15/174,485.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 26-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Huddart et al (Figs. 1 and 2; col. 5, lines 31-41; col. 6, lines 8-64; col. 7, lines 8-13, 22-25, 38-41, 53-67; col. 8, lines 3-14, 22-37, 48-53, 62-67; col. 9, lines 1-33, 60-67; col. 10, lines 22-25, 33-35, 42-49; claim 22).
Huddart et al teach an integrated humidified gas supply apparatus including a single housing containing a controllable fan, a humidifier with a heating plate associated with water containing chamber, and a controller that communicates with various internal sensing means to control the supply of the gases (ambient air and a fraction of oxygen, if desired) to be humidified and the supply of the water for the humidification of the gases, and the delivery of the humidified gases to a patient via a heated delivery conduit attached to the outlet of the humidification chamber and having a nasal cannula on the outlet end thereof to interface with the user. The reference also teaches the control of the fan speed in response to a flow rate measuring orifice plate sensor arranged within the housing downstream of the fan, as well as temperature sensing means for measuring the temperature of the ambient air and the temperature of the gases entering and exiting the humidification chamber. Lastly, the reference teaches the use of a heating plate temperature sensor, which along with the temperature sensor for measuring the humidified gas temperature leaving the humidification chamber, the pair of sensors can be used as a safety check which would switch the humidification system off if a temperature higher than a threshold temperature was sensed. Such an undesirably high sensed temperature would be indicative of “a possible absence of water in the humidifier chamber”, as recited by instant claim 26.

With regard to claim 30, shut off of the system as suggested by col. 9, lines 60-67 of the reference will alert the patient user of the device that the device may be out of water due to the gases being delivered no longer being heater by the device, or humidified gases no longer being delivered at all to the patient.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-29-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776